Citation Nr: 0942233	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  08-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.  

2.  Entitlement to service connection for peripheral 
neuropathy, left lower extremity, to include as secondary to 
diabetes mellitus, type II.  

3.  Entitlement to service connection for peripheral 
neuropathy, right lower extremity, to include as secondary to 
diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1965 to 
January 1969, and from December 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In September 2009 a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge.  The transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  The record contains competent probative evidence which 
indicates that the Veteran's diabetes mellitus was incurred 
during active military service.  

2.  Peripheral neuropathy was initially diagnosed during the 
Veteran's active duty service in April 1991, and there is a 
current diagnosis of peripheral neuropathy that has been 
shown to be related to diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2009).  

2.  Peripheral neuropathy was incurred during active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for diabetes mellitus 
and peripheral neuropathy of the lower right and lower left 
extremities, which he states had the onset during active 
military service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Some chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  This 
presumption applies to veterans who served 90 or more days 
during a period of war.  38 C.F.R. § 3.307(a)(1).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show that the Veteran 
complained of numbness in 2 toes with no complaints of pain.  
The diagnosis was neuropathy.  In an August 1992 report of 
medical history the Veteran reported that he had foot 
numbness for the past six months that did not affect walking 
and running.  He stated that his private physician performed 
no tests.  

Private medical records show that in July 2002 the Veteran 
was diagnosed with noninsulin-dependent diabetes mellitus 
(NIDDM).  The Veteran stated that he noticed a progressive 
loss of sensation in both of his feet dating back one to two 
years before he was diagnosed with diabetes mellitus.  He 
stated that diabetes mellitus was diagnosed in February 2002.  
The impression was the Veteran had sensory neuropathy based 
on his diabetes mellitus and intermetatarsal neuritis.  
Interim diabetic foot examinations dated in December 2003 and 
February 2005 also diagnosed the Veteran with diabetes 
mellitus with sensory neuropathy.  

In correspondence dating in February 2008 a private physician 
stated that she was asked to review the Veteran's records and 
render an opinion regarding the etiology of his diabetes 
mellitus, type II and the subsequent peripheral neuropathy of 
both lower extremities.  She opined that the onset of the 
Veteran's diabetes mellitus occurred during December 1990 
through August 1991.  She stated that the Veteran should have 
had appropriate diagnostic testing performed after 
complaining of numbness in his feet and the subsequent 
diagnosis of peripheral neuropathy.  She also stated that the 
Veteran suffered the onset of diabetes mellitus, type II 
during active military service and that the disease was not 
properly diagnosed during active duty nor was it properly 
diagnosed by his private physician.  

The Veteran has maintained that his current diabetes 
mellitus, type II and peripheral neuropathy of the right 
lower and left lower extremities is related to service.  As 
to this matter, the Board must assess his credibility.  
Recently, the Federal Circuit issued Davidson v. Shinseki, 
___ F. 3d ___ (Fed. Cir. Sept 14, 2009), which stated that 38 
U.S.C. § 1154(a) requires that the VA give due consideration 
to all pertinent medical and lay evidence in evaluating a 
claim for disability.  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not 
simply disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

The Board does not doubt the credibility of the Veteran in 
reporting his belief that his current diabetes mellitus and 
peripheral neuropathy was caused by his military service.  
The Board also believes that the Veteran is sincere in 
expressing his opinion with respect to the etiology of such 
conditions.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In 
this situation, the Veteran has not claimed that he has 
medical training that would permit him to opine as to the 
etiology of his diabetes mellitus and peripheral neuropathy.  

The private physician who reviewed the Veteran's medical 
records pointed to established facts in her opinion.  She 
provided sound reasoning in her analysis of the Veteran's 
medical treatment for his complaints of peripheral 
neuropathy.  Moreover, she detailed pertinent medical 
records, discussed the salient facts, and provided a complete 
rationale for the conclusions presented, as noted in the 
discussion above.  Accordingly, the Board attaches 
significant probative value to the private physician's 
opinion and it well reasoned, detailed, consistent with other 
evidence of record, and included an access to the accurate 
background of the Veteran.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.)  Thus, taking all of these points into 
consideration, notwithstanding the lack of diagnosis of 
diabetes mellitus during active military service, the Board 
finds the evidence sufficient for a grant of service 
connection for diabetes mellitus, type II and peripheral 
neuropathy of both lower extremities as secondary to diabetes 
mellitus, type II.

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran 
given the favorable nature of the Board's decision.


ORDER

Service connection for diabetes mellitus, type II is granted.  

Service connection for peripheral neuropathy, left lower 
extremity, to include as secondary to diabetes mellitus, type 
II is granted.  

Service connection for peripheral neuropathy, right lower 
extremity, to include as secondary to diabetes mellitus, type 
II is granted.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


